            Case 2:19-cv-00048-NDF Document 98-2 Filed 07/17/20 Page 1 of 9
                                 MEDPORT'S EXHIBIT B




                             I N U N I T E D S TAT E S D I S T R I C T C O U R T
                               FOR THE DISTRICT OF WYOMING


JIMMIE G. BILES, JR., M D ,           Cause           No.          IQ-CV^S-F

Plaintiff

V .




JOHN H. SCHNEIDER and MEDPORT, LLC.                       AFFIDAVIT OF JOHN H. SCHNEIDER
                                                          IN SUPPORT OF DEFENDANT
                                                          MEDPORTS         MOTION   FOR   SUMMARY
                                                          JUDGMENT
Defendants



        I, John H. Schneider, being first duly sworn under oath, state the following:

        1. The information contained in this Affidavit is true and is based upon my personal

                knowledge.

        2. Medport, LLC ("Medport") was organized on May 1, 2012 in the state of Wyoming.

                A true and correct copy of Medport's Articles of Organization is attached.

        3. At its inception, Kathleen Theresa Burrows served as 50% member and Manager of

                Medport and Brandon M. Schneider served as 50% member of Medport.

        4. Medport was set up as a practice management consulting firm intending to capitalize

                on the inefficient worker's compensation claims process and capitalize on pursuing

                revenue lost by providers and hospitals under the nebulous "billed charges are greater

                than allowed" reimbursement reductions asserted by insurance and third party

                payouts.


        5. 1 served as Chief Medical Officer of Medport where 1 provided independent

                contracting services to the company.

        6. 1 did not acquire an ownership interest in Medport until 2018.




                                      MEDPORT'S EXHIBIT B
         Case 2:19-cv-00048-NDF Document 98-2 Filed 07/17/20 Page 2 of 9
                              MEDPORT'S EXHIBIT B



        7. Ar rhe rime I entered the Sertlemenr Ayrcemeiir with Jimmie Biles, I did not Itave

                rhe authority' nor the intention to bind Medport, LLC to the terms of the Settlement

               Ajzrccment.

        8. Once 1 became sole owner of Medport in 2018, I decided to dissolve the company,

               wind down its affairs, and distribute its remaining; assets under Wyoming law.

        9. The attached Articles of Dissolution evidence Mcdport's intent to wind down its

               affairs and dissolve.

        10. One of these distributed assets was rhe wehsite Healchcare-Malpractice.com.

        11. 1 owned tiie website Hcaichcare-Malpractice.com at the time of the alleged breach of

               contract with Biles.

        12. At the time of the alleged breach of contract with Biles, Medport did not own or

               derive income from Healthcare-Malpractice.com.

        13. Medport has continued after dissolution only for tire purposes of winding up its

               affairs.


        H. 1 have sought to discharge Medport's debts, obligations, and liabilities to wind up

               Medport's affairs, and these efforts are ongoing because of this litigation.

Further affiant sayeth naught.




DATED: June _1^_, 2020.




State of California

                                              ) SS
County of cJbt-VA 0 i .O



                                       MEDPORT'S EXHIBIT B
        Case 2:19-cv-00048-NDF Document 98-2 Filed 07/17/20 Page 3 of 9
                             MEDPORT'S EXHIBIT B



       SubscribeJ and sworn to before me this 1*^ Jay of _xjLijQ^

2020, by John H. Schneider.


                                                      Nodiry Public'
                   1*M0nam, SOTO
               Notify Pueili • Ciitfernii
                 Sin Oifte County      !
                                            1         My commission expires:
               Cofflm(nten»2}174J3 »
            My Comm. 6»plfH Qn I». 2023 I




                                                MEDPORT'S EXHIBIT B
     Case 2:19-cv-00048-NDF Document 98-2 Filed 07/17/20 Page 4 of 9
                          MEDPORT'S EXHIBIT B

                                                     MaxMaxtield,t fY Secretaryof State
                                                     FILED:05/01/20'1203:00PM
                                                     lD:2012-000621556




                     ARTICLESOF ORGANIZATION
                               OF
                           MedPort'LLC

                                         Organizerof a limited tiabilif company
     TIIE UNDERSIGNED pe$on, aotingasthe
                                           Aot adoptsthefollowingArticlesof
(LLC)undertheWyomingLimitedLiabilityCompany
Organization:

                                                   is:
      1.   Name.Thenameof theLhnitedLiabilityCompany
                              MedPort, LLC.

      2.Duration,TheperioclofdurationoftheLLCshallbethirly(30)yearsfrom
                                               the wyoming seoleta4/ofstate' unless
thedateof filing theAdiclesofolganizationwith
soonerdissolved  by themembersor asprovidedby statuie
                                                                        Companyis to
      3.       Purpose. That the purposefor whichthis Limited Liability
eugage                              asmaybeperformedfromtimeto timeasdetermined
       in all lawfultlpes of business,
by themembers,   exceptfor barking and/oractingasan insurerasdefinedinWS' $26-l-
         (JulY1, 201l).
102(a)(xvi)
                                                            principalplaceof
      4.  Principal Place of BusinessThe addressof the LLC'S
                                           91709'
      is 15836AstralSt, ChinoHills,Califomia
business
      5.                                    for theLLC is 15836AstralSt ' Chino
            Mailing Address.Themailingaddress
Hills,Califomia91709.
                                                                         whose
      6,   RegisteredAgent & Office The nameof LLC's registeredagent'
Consentto AppointmentasRegistercdAgentis includedwith thesearliolesis MichaelD'
                                 officeis 1112Robertson
                  ofthe registered
Greearandtheaddress                                    Ave.,Worland,wY 82401.

      7.     Return ofCapital; DistributionofProfits' Themembers'rightto theretum

of capital shall be determinedfrom the company'sbooks, as of the effectiv#&.eiicf"
                                                                      ' ' g Ra i ;
                           MEDPORT'S EXHIBIT B                            ,flgc'-
      Case 2:19-cv-00048-NDF Document 98-2 Filed 07/17/20 Page 5 of 9
                           MEDPORT'S EXHIBIT B




                                 accepted
                           generally               practicesMembers
                                          accounting
         ofthe
terminalion         based
              company,   on
                                                          Agreernent
                                            in theOperating
    to sharc    and
           income           thebasisstipulated
                         upon
                   surylus
agree
                                       tetmsunanimously   agreedby the partiesin the
With&awalof an ownerwill be only on
                      without diminishingthe  prospectsof the company'sventweand
OperatingAgreement
                                    statutcs'
subjectto thelimitationsof Wyomiog
                                         of the company  will be conductedunderthe
      8.     Management'     The business
                   Manager,   KalhleenTheresa Burows'  15836AstralSt' ChinoHills'
management   of the
                                               manager or managers areeleoted by the
Califomia  91709, until suchtima asa suecessor

membors,


             D^tedr.A?ril26,2012.




                           Organizer
                    D Greear,
             fr4icnaet




                             MEDPORT'S EXHIBIT B
        Case 2:19-cv-00048-NDF Document 98-2 Filed 07/17/20 Page 6 of 9
                             MEDPORT'S EXHIBIT B




       WHEREAS, Medport filed its Articles of Organization on May 1, 2012; and

       WHEREAS, Medport's last annual report was filed for 2018; and

       WHEREAS, Medport seeks to dissolve and wind up its affairs by the decision of the sole

remaining Member under W.S. § 17-29-701(a)(ii) (2018); and

       WHEREAS, 1, John H. Schneider, as sole member and Manager of Medport, LLC (the

"Company"), and pursuant to Article X of the Company's Restated Operating Agreement dated

July 5, 2018, hereby appoints himself as sole liquidator of the Company for the purposes of

dissolution and termination of the Company.

       NOW, THEREFORE, IT IS RESOLVED THAT:

       I. Pursuant to W.S. § 17-29-702 (2018), a dissolved limited liability company shall

               wind up its activities and the company continues after dissolution only for the

               purpose of winding up.

       II. Medport shall continue only for the purposes of winding up its activities.

       III. Medport shall discharge the company's debts, obligations, or other liabilities, settle

               and close the company's activities and marshal and distribute the assets of the

               company pursuant to these Articles of Dissolution.

       IV. Pursuant to Article X of the Operating Agreement, all proceeds from Medport, if

               any, shall be distributed in liquidation as follows:

               1) First, all cash deposits of the Company shall be used to pay for Company legal

                  expenses, other outstanding Company debts, including the expenses of

                   liquidation, and any other liabilities of the Company.

               2) Second, the Company shall retain any cash reserves in excess of those paid for

                  expenses above to cover any contingent liabilities of the Company, particularly




                                             Page 1 of 3
                                    MEDPORT'S EXHIBIT B
         Case 2:19-cv-00048-NDF Document 98-2 Filed 07/17/20 Page 7 of 9
                              MEDPORT'S EXHIBIT B



                      any liabilities arising from litigation involving the Company. Any sums

                      collected during the course of litigation shall be used to pay the outstanding

                      debts and liabilities of the Company.

                3) Third, the Company shall distribute its non-cash assets to the Members in

                      accordance with Section 4.2, which states that distributions made in

                      connection with liquidation of the Company shall be made to the members in

                      accordance with their relative positive capital acctiunt balances at the time of

                      dissolution, after allocated profit and loss under Article 5.

                4) Fourth, that the tangible and intangible intellectual property' of the Company,

                      including logos, trademarks, trade usage, brand names, websitefs), URLs,

                      business plans, customer lists, the Home Health Care Project, the

                      Neuromodulation Project, Doctor's Black Bag, Healthcare-Malpractice.com,

                      etc.. shall be distributed to John H. Schneider, as sole remaining Member of

                      the Company.



       As of this day of 0~ , <5Lo.jcs , these Articles of Dissolution

shall be duly authorized, in full force and effect, a aded or rescinded.




                                                 John H. Schneider


State of California

                                                  ) SS
                                                  )


       Subscribed and sworn to before me this 1^ day of
2020, by John H. Schneider.



                                                Page 2 of 3
                                       MEDPORT'S EXHIBIT B
Case 2:19-cv-00048-NDF Document 98-2 Filed 07/17/20 Page 8 of 9
                     MEDPORT'S EXHIBIT B




                                    'nil-   f   ^
                              mAry Public


                            My commission expires: T!)t2.C-^ o 3 ?




                           Page 3 of 3
                    MEDPORT'S EXHIBIT B
      Case 2:19-cv-00048-NDF Document 98-2 Filed 07/17/20 Page 9 of 9
                           MEDPORT'S EXHIBIT B




                                              consentto selveas the registeredagent
          I, Michael D' Greear' voluntarily
                                       below;
for MEDPORT, LLC, on the dateshown
                                                an individual who residesin the State
          As registeredagentI cefiiry that I am
                                   is idonticalwith the registeredofficeof:
of Wyomingandwhosebusinessofftoe
                         Ave'
            l1 l2 Robedson
            Worland,WY 82401
                                                                     of W'S' 17-
                                                 with the requirements
            I herebycerliS that I am in compliance
28-l0l though W.S. l'7-28-111

DATEDthis 26thdayof APril 2012'




                                                                         Agent
                                                               , Registered

ContactPerson:MichaelD. Greear
Title: RegistercdAgent
ContactPhone:307-347-9801
Emaili mereean@rtconnect.n€t




                             MEDPORT'S EXHIBIT B
